Citation Nr: 1043750	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to an initial rating in excess of 10 percent for 
a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1974 and from February 2003 to January 2004, with additional 
service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in 
June 2006, that granted service connection and assigned a 10 
percent disability rating for a right foot disability, effective 
June 20, 2005; and in September 1996, that denied service 
connection for left ear hearing loss.

As an initial matter, the Board notes that the RO had construed 
the issue of service connection for left ear hearing loss as that 
of whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.  With regard to this issue, a review of the claims file 
reflects that the RO originally denied the Veteran's claim for 
service connection for left ear hearing loss in a September 1996 
rating decision.  In July 1997, the Veteran filed a timely notice 
of disagreement (NOD) as to the denial of his claim.  However, 
the Veteran was not provided with a statement of the case (SOC) 
and again raised a claim for service connection for left ear 
hearing loss in July 2006.

In correspondence from the RO dated in October 2006, the Veteran 
was informed that the September 1996 rating decision, that denied 
his claim for service connection for left ear hearing loss, had 
become final and that he needed to submit new and material 
evidence in order for his claim to be reopened.  In a January 
2007 rating decision, the RO found that new and material evidence 
had not been submitted to reopen the Veteran's claim for service 
connection for left ear hearing loss.  Subsequent to the 
Veteran's timely filed NOD in January 2007, the Veteran was 
provided a SOC, as to the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement to 
service connection for left ear hearing loss, in July 2007.  
However, the RO reopened the claim in a May 2010 supplemental 
statement of the case and adjudicated the issue of entitlement to 
service connection for left ear hearing loss on the merits.  In 
July 2010 and August 2010, the Veteran's representative submitted 
a Statement of Accredited Representative in Appealed Case and an 
Appellant's Brief within which the Veteran expressed his 
disagreement with and desire to appeal the denial of his claim 
for service connection for left ear hearing loss.  While the 
Veteran did not submit a completed VA Form 9, Appeal to the Board 
of Veterans' Appeals, with regard to the September 1996 rating 
decision, the Board finds that the July 2010 Statement of 
Accredited Representative in Appealed Case meets the requirements 
of 38 C.F.R. § 20.202 (2010) and accepts it in lieu of VA Form 9 
as to the issue of entitlement to service connection for left ear 
hearing loss.  Accordingly, the Board finds that the Veteran's 
appeal of the September 1996 rating decision, that denied service 
connection for left ear hearing loss, has been perfected.  The 
Board also finds that the September 1996 rating decision never 
became final because the Veteran had filed a timely appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2010).  As such, the issues before the Board are as set 
forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

First, associated with the claims file are documents written in 
Spanish that have not been translated.  Accordingly, on remand 
any documents written in Spanish should be translated into 
English to facilitate review of the record by the Board.
In addition, the precise dates of the Veteran's service are not 
entirely clear.  Active military, naval, or air service includes 
any period of active duty training during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Active 
duty training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active duty training, or from injury incurred or aggravated 
during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 
1131.  However, the presumptions do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

In order for the Veteran to be eligible for service connection 
for left ear hearing loss, the record must establish that it is 
at least as likely as not that he was disabled during active duty 
or duty for training due to a disease or injury incurred or 
aggravated in the line of duty.  Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  
The record reflects that the Veteran had two periods of service 
from January 1971 to January 1974 and from February 2003 to 
January 2004.  Service treatment records dated from January 1971 
to April 2006, including records from the Army National Guard, 
have been associated with the claims file.  However, there is no 
copy of the Veteran's NGB Form 22 associated with the claims file 
and the DD Form 214 only reflects the Veteran's first period of 
active service from January 1971 to January 1974.  Since Veteran 
status depends, in part, on whether the Veteran's left ear 
hearing loss was incurred in or aggravated during active service, 
or active or inactive duty for training, an attempt should be 
made to obtain documentation of the specific dates of all periods 
of the Veteran's service and any additional service treatment 
records.

With regard to the Veteran's claim for service connection for 
left ear hearing loss, the service treatment records are void of 
any diagnosis of left ear hearing loss.  While his DD Form 214 
for his second period of service has not yet been obtained, the 
DD Form 214 for his first period of service from January 1971 to 
January 1974 indicates a military occupational specialty of 
system repairman and radio electrician.  A November 1998 VA 
medical record indicates a diagnosis of progressive hearing loss 
since the Veteran's service and VA audiological examinations 
dated in June 1996 and August 2005 reflect the Veteran's reported 
history of progressive hearing loss since his service in 1974, 
but neither report relates the Veteran's left ear hearing loss to 
his service.  A July 2009 VA audiology examination reflects the 
Veteran's complaint of a two-year history of artillery noise 
exposure during service and possible acoustic trauma after firing 
twenty-one cannons during a military ceremony.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Veteran is competent to report the onset of left ear 
hearing loss during service, and the continuity of symptoms after 
service, he is not competent to diagnose or to relate any current 
left ear hearing loss to his active service.  As any relationship 
remains unclear to the Board, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on 
remand should specifically reconcile any opinion with the June 
1996, August 2005, and July 2009 VA examinations and any opinions 
of record and comment on the functional effects, if any, caused 
by the Veteran's left ear hearing loss.  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

With regard to the Veteran's service-connected right ear hearing 
loss, the most recent VA audiological examination was in July 
2009.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not overly remote, in light of the fact that 
updated VA treatment records have been requested and there is 
medical evidence that requires Spanish to English translation, 
the prudent and thorough course of action is to afford the 
Veteran a VA examination to ascertain the current nature and 
severity of his right ear hearing loss.  In addition to the 
audiological testing, the examiner on remand should also comment 
on the functional effects, if any, caused by the Veteran's right 
ear hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

With regard to the Veteran's claim for an increased rating for 
his right foot disability, the Veteran was last afforded a VA 
bones examination in June 2009.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination is 
not overly remote, in light of the fact that updated VA treatment 
records have been requested and there is medical evidence that 
requires Spanish to English translation, the prudent and thorough 
course of action is to afford the Veteran a VA examination to 
ascertain the current nature and severity of his right foot 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel 
Center, or any other appropriate service 
department office, and obtain service 
personnel records, including the Veteran's 
NGB Form 22 and Forms DD 214 for all periods 
of service, and complete service personnel 
and medical records that document the 
specific dates of the Veteran's active duty, 
and active and inactive duty training for all 
periods of service that have not been 
obtained and associated with the claims file.  
A formal determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Translate all documents written in 
Spanish into English and associate those 
translations with the claims file.

3.  Obtain the Veteran's VA treatment records 
dated from January 2010 to present.

4.  Schedule a VA audiological examination to 
determine the nature and etiology of any 
current left ear hearing loss and the current 
nature and severity of his service-connected 
right ear hearing loss.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss any opinion with all 
other opinions of record, including the June 
1996, August 2005, and July 2009 VA 
examinations.  All indicated studies should 
be performed.  In addition, the examiner 
should provide the following:

(a)  With regard to the Veteran's left 
ear, determine whether his current hearing 
acuity is diminished to the point that it 
would be considered to be a disability for 
VA purposes as defined by 38 C.F.R. 
§ 3.385.  If a hearing disability for VA 
purposes is found in the left ear, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
left ear hearing loss began during or was 
otherwise caused by his active service or 
active duty training.  A complete 
rationale should be provided for any 
opinion expressed.

(b)  With regard to the Veteran's right 
ear, determine the current nature and 
severity of his service-connected right 
ear hearing loss.  In addition to 
providing the results of audiometric 
testing, the examiner is asked to fully 
describe any functional effects caused by 
the Veteran's hearing loss that is any 
effects the Veteran's hearing disability 
has on his occupational functioning and 
daily activities.

5.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected right foot 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Identify any orthopedic pathology 
related to the Veteran's right foot 
disability and state whether or not X-ray 
evidence of arthritis is shown.

(b)  Identify all orthopedic pathology 
related to the Veteran's right foot 
disability.  Provide an opinion as to 
whether the overall degree of impairment 
is best characterized as mild, moderate, 
moderately severe, or severe.  Conduct all 
indicated tests, to include range of 
motion studies expressed in relation to 
the normal range of motion in the right 
foot.

(c)  Provide measurements of the length 
and width of any surgical scar of the 
right foot and state whether the scar is 
deep or superficial, unstable, painful, or 
causes any limitation of function.

(d)  Describe any neurological 
symptomatology due to the Veteran's 
service-connected right foot disability.  
The diagnostic criteria applicable to 
nerve impairment distinguish the types of 
paralysis: complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With these categories in mind, 
classify the Veteran's right foot 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the Veteran.  Explain 
the meaning of any abnormal results that 
are obtained.  In addition, explain how 
any abnormal test result classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to the service-
connected right foot disability.  Report 
whether the Veteran suffers from any tics, 
pain, numbness, foot drop, or muscle 
weakness or atrophy due to the service-
connected right foot disability.

(e)  Describe any functional limitation of 
the right foot due to pain, weakened 
movement, excess fatigability, pain with 
use, or incoordination.  Additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.

(f)  The examiner should state what 
impact, if any, the Veteran's right foot 
disability has on his employment and daily 
living.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

